            Case 1:20-cv-00165-LJL Document 16 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               4/23/2020
                                                                       :
JUDITH P. BROACH as the Court-Appointed                                :
Independent Fiduciary of the EXHIBITION                                :
EMPLOYEES LOCAL 829 I.A.T.S.E. PENSION AND :
ANNUITY FUNDS, EXHIBITION EMPLOYEES                                    :      20-cv-0165 (LJL)
LOCAL 829 I.A.T.S.E. PENSION FUND and                                  :
EXHIBITION EMPLOYEES LOCAL 829 I.A.T.S.E.                              :          ORDER
ANNUITY FUND,                                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
METROPOLITAN EXPOSITION SERVICES, INC.,                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court held a status conference on April 23, 2020. Defendant did not appear, though

a corporate representative from Defendant did. The Court heard from counsel for Plaintiffs who

asked for another week to engage in settlement discussions.

        It is hereby ORDERED that if Defendant has not appeared in the case by May 4, 2020,

Plaintiffs are directed to file a motion for default judgment according to this Court’s Individual

Practices in Civil Cases. A hearing on the motion is scheduled for May 29, 2020 at 9:15 a.m.

        Counsel for Plaintiffs is ordered to notify Defendants of this Notice.




        SO ORDERED.

Dated: April 23, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
